Case 2:15-cv-05193-KSH-JSA Document 135 Filed 06/03/21 Page 1 of 1 PageID: 1805

                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch

                                                      Via U.S. Mail:         Via Courier:
                                                      P.O. Box 883           1100 L Street, NW
                                                      Washington, DC 20044   Washington, DC 20005


 Matthew Skurnik                                      Tel: (202) 616-8188    matthew.skurnik@usdoj.gov
 Trial Attorney                                       Fax: (202) 616-8470


 June 3, 2021

 BY ECF

 The Honorable Jessica S. Allen
 United States Magistrate Judge
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street Room 2B
 Newark, New Jersey 07101

        Re:        Kyle-Labell v. Selective Service System et al., Docket No. 2:15-cv-05193-KSH-JSA
                   (D.N.J.)

 Dear Judge Allen:
        In addition to the information provided by the parties in their joint status letter, ECF No.

 134, the Government also respectfully advises the Court of proceedings in the related case

 National Coalition for Men (“NCFM”), et al. v. Selective Service System, et al. In that case, a

 district court in the Southern District of Texas granted declaratory relief against the same

 Government defendants here, holding that the MSSA’s male-only registration requirement

 violated the equal protection guarantees of the Fifth Amendment. See 355 F. Supp. 3d 568 (S.D.

 Tex. 2019). The Fifth Circuit reversed, upholding the MSSA’s male-only registration

 requirement. See NCFM, et al. v. Selective Service System, et al., 969 F.3d 546 (5th Cir. 2020).

 The plaintiffs in NCFM have a filed a petition for a writ of certiorari in the Supreme Court,

 which the Government has opposed. See NCFM, et al. v. Selective Service System, No. 20-928

 (U.S. Jan 8, 2021). That petition is currently pending before the Supreme Court.

                                                        Respectfully submitted,

                                                By:     /s/ Matthew Skurnik
                                                        MATTHEW SKURNIK
                                                        COUNSEL FOR DEFENDANTS
